Grant, J.
(dissenting). I am of the opinion that, under the plaintiff’s own testimony, he is not entitled to-recover. He knew the condition of his policy, and that it would be void unless he had the written assent to the transfer either indorsed upon or attached to the policy. He attempted notwithstanding to make a transfer by parol over the telephone. His testimony amounts to no-more than a promise on the part of Mr. Macklem, the agent, that he would make the transfer. His statement that Mr. Macklem said, “It is done now,” is, of course, untrue, because it had not then been done, for that was the *219first time he had spoken to Macklem about it. Plaintiff knew that he should either procure the written permit and attach it to his policy, or that he should' take the policy to Mr. Macklem and have it attached. He did neither, and with the full knowledge of the consequences. That which this provision of the policy intended to avoid has happened, viz., the entire matter rests in parol. Mr. Macklem and his clerk swear that the permit was not made out until May 21st, when plaintiff brought his policy to have the permit attached. Plaintiff does not swear that the permit was not written out at that time. He says:
“I asked him if he had that permit, and he said that he had; and he stepped into the next room and brought me back this permit, which he attached to the policy.”
Mr. Macklem testified that he told him that the permit then would do him no good, — “that it looks to me like boys’ play,” — and told him that it was done at his (plaintiff’s ) risk. Mr. Macklem at that time had ceased to be the agent of the defendant.
This is a standard policy, approved by State authorities. Its very purpose was to avoid contracts and changes therein resting in parol. To hold this policy valid results, in my judgment, in saying that the words “written upon or attached to ” are of no use. It thwarts the very purpose of the provision.. I think the j udgment should be reversed.
Long, J., did not sit.